Title: To Benjamin Franklin from Robert Grace: Lease, 30 December 1745
From: Grace, Robert
To: Franklin, Benjamin


Robert Grace (see above, I, 209 n), whose parents died when he was young, was brought up by his grandmother and her second husband, Hugh Lowden, in their home on the north side of Market Street, between Front and Second, facing the Jersey Market. Under Lowden’s will, Grace inherited the life use of the property when his grandmother died in 1725. He was living there as a young bachelor when he and Franklin began their lifelong friendship, and it was there that the Junto held its meetings. Franklin’s first establishment was apparently a little west of Grace’s house on the same side of the street. Grace went abroad in 1733, remaining away for several years, and seems never to have lived in the former Lowden house again. On January 11, 1739, Franklin announced in the Gazette that he had moved “four doors nearer the River,” and it was probably at this time that he first rented the property from Grace, although no lease for the years 1739–45 has been found. Here he lived with his family, and here he maintained his printing office and shop and the post office. After Franklin formed his partnership with David Hall in January 1748 and withdrew from the active conduct of his printing business he “remov’d to a more quiet Part of Town,” occupying a house on the northwest corner of Sassafras (Race) and Second streets. The printing office and post office remained at the Grace property until 1752. Hall, who had married a week after the formation of the partnership, probably moved into the vacated living quarters at once and continued to make his home there until at least 1764.
 
December 30, 1745
Abstract: Robert Grace, merchant, leases to Benjamin Franklin, “Typographer,” for 14 years beginning Jan. 1, 1746, the lot, with all buildings and other improvements thereon, beginning at John Jones’s lot on the north side of Market St., running eastward 17 ft. to the Widow Read’s lot, then northward 164 ft. to Jones Alley (or Pewter Platter Alley, now Church St.), westward 34 ft. to Thomas Shute’s lot, southward 62 ft., then eastward by John Jones’s lot 17 ft., and then southward 102 ft. to Market St. Franklin is to pay £55 lawful money of Pennsylvania annually, in equal installments on July 1 and January 1, with a right to Grace to enter and distrain in case of default. Franklin is to keep the property in repair. No one is to exercise the trade of baker or brewer on the premises. By a memorandum at the end, dated March 28, 1757, the lease is extended for seven years beyond its original term at an annual rental of £60.
